Name: Commission Regulation (EEC) No 2628/86 of 19 August 1986 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 86 Official Journal of the European Communities No L 237/5 COMMISSION REGULATION (EEC) No 2628/86 of 19 August 1986 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency amounts in agriculture Q, as last amended by Regulation (EEC) No 2502/86 (8), and in particular of Article 6 (2) thereof, the central rates and the market rates are to be multiplied by a corrective factor, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0,0211279 ECU ; (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (4), as last amended by Regulation (EEC) No 2135/84 (5), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free-at ­ frontier reference prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 1292/86 (6) ; Whereas for the currencies of the Member States main ­ tained at any given moment within a maximum spread of 2,25 % , the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies, the special rate for the period 1 September 1986 to 28 February 1987 is equal to the conversion rate in relation to all the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % resulting from the average rate taken into consideration for the purposes of calculating the monetary compensa ­ tory amounts valid on 1 August 1986 ; Whereas, under the terms of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory Dkr 1 = 0,116529 ECU ; (c) for the German mark : DM 1 = 0,431540 ECU ; (d) for the French franc : FF 1 = 0,132531 ECU ; (e) for the pound sterling : £ 1 = 1,39306 ECU ; (f) for the Irish pound : IR £ 1 = 1,19077 ECU ; (g) for the Italian lira : Lit 100 = 0,0628837 ECU ; (h) for the Dutch guilder : F1 1 = 0,383004 ECU ; (i) for the Greek drachma : Dr 100 = 0,675561 ECU ; (j) for the Spanish peseta : Pta 100 = 0,674610 ECU. Article 2 Regulation (EEC) No 1292/86 is hereby repealed. Article 3 This Regulation shall enter into force on 1 September 1986 . (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 39 . O OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 157, 18 . 6 . 1976, p. 20 . 0 OJ No L 196, 26 . 7. 1984, p. 21 . 6 OJ No L 114, 1 . 5 . 1986, p. 62 . 0 OJ No L 164, 24. 6 . 1985, p . 6 . (8) OJ No L 219, 6 . 8 . 1986, p . 8 . V No L 237/6 Official Journal of the European Communities 23 . 8 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 August 1986 . For the Commission Frans ANDRIESSEN Vice-President